Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to Applicant’s Arguments and Amendment filed, 09/05/222, wherein claims 1-56 and 58 were cancelled and claims 57, 59, 61-62, 64-65, 67, and 77 were amended.
	Claims 57, 59-80 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) dated 09/05/2022, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits, except where noted. 
Election/Restrictions 
Applicant’s election without traverse of Group I, aging as the disease or condition associated with reduced autophagy, and trehalose (saccharide), cholecalciferol (vitamin) and epigallocatechin gallate (polyphenol) as the combination of compounds, in the reply filed on 03/02/2022, is acknowledged.
A call to Michael Curtis on 4/14/2022, resulted in the additional election of cardiovascular disease as the cancer or chronic human disease.  
In the course of the search, the species election was broadened to include caffeine, a methylxanthine, ascorbic acid, a vitamin, and quercetin and resveratrol, polyphenols.
Claims 63, 66, 68, 71-76 and 78-79 are withdrawn from consideration as being directed toward non-elected subject matter.
Claims 57, 59-62, 64-65, 67, 69-70, 77 and 80  are examined on the merits herein.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
Claim Objections
	The amendment to claim 77 that adds “ing” to “prevent” is sufficient to overcome this objection.
35 U.S.C. § 102
	The amendment to independent claims 57 and 77 that adds the limitation “wherein the combination comprises at least trehalose, cholecalciferol, and epigallocatechin gallate” is sufficient to overcome this rejection.
35 U.S.C. § 103
	The amendment to independent claims 57 and 77 that adds the limitation “wherein the combination comprises at least trehalose, cholecalciferol, and epigallocatechin gallate” is sufficient to overcome this rejection.

NEW REJECTIONS
The below new rejections are necessitated by Applicant’s amendment to the claims. These rejections specifically address the amendments to claims 57 and 77, which add the limitation “wherein the combination comprises at least trehalose, cholecalciferol and epigallocatechin gallate.”  
Claim Interpretation
It pointed out that the instant specification does not provide definitions or definitive examples of therapeutic amounts or subtherapeutic amounts of saccharides, vitamins, ketone bodies, polyphenols and methylxanthines.  Paragraph 48 recites dosages for trehalose of 0.1-100 grams per day and/or 0.1-500mg/kg/day.  Paragraph 50 recites dosages of cholecalciferol of 0.1-100 micrograms/day and/or 10-500 nanograms/kg/day.  Paragraph 52 recites dosages for epigallocatechin of 0.01mg-200mg/day and/or 0.1-100 micrograms/kg/day.  In contrast, paragraph 57 recites that compounds can be administered to a patient in doses ranging from 0.001 to 10,000mg/kg per day or per week. 
 Additionally, standard therapeutic or subtherapeutic dosages of single agents of saccharides, vitamins, ketone bodies, polyphenols and methylxanthines for the treatment of diseases or conditions associated with reduced autophagy, are not definitively taught in the art.  
As evidenced by LifeExtension (PTO-892 of 05/03/2022) vitamin D soft gels are sold in 1000IU, 2000IU 5000IU and 7000IUamounts, wherein the dosage is one soft gel daily.  According to LifeExtension’s vitamin D formulations, a subtherapeutic dosage of vitamin D is any dosage under 1000IU or under 2000IU or under 5000IU or under 7000IU.
Thus, for the purposes of examination, the “therapeutically effective amount” and “subtherapeutic effective amount” of saccharide, vitamin, ketone body, polyphenol, and methylxanthine recited in the claims is interpreted as the dosage ranges recited in paragraphs 48, 50, 52 and 57 of the instant specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

	Claim 57, 59-62, 64, 65, 67, 69-70, 77, and 80 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0104393 to Zhao-Wilson (published 2015, PTO-892) in view of US 2018/0352843 to Verburgh (PTO-892 dated 05/03/2022).
	Zhao ‘393 teaches a method of affecting an aging process in a subject comprising administering to a subject an effective amount of a combination of mitochondrial nutrients sufficient to affect an aging process (pg. 8, claim 9).   
	Zhao ‘393 teaches that its compositions effectively reverse the mitochondrial dysfunction that occurs during the aging process and that the synergistic beneficial effects of combinations of these mitochondrial nutrients are demonstrated to be even more powerful than administration of a single nutrient alone (paragraphs 28-31, 34, 71).  
	Cancers, arteriosclerosis, Parkinson’s disease, Alzheimer’s dementia and others are taught as diseases that affect the aging process (paragraph 3).
	A composition comprising Vitamin D3, Green tea extract, and DHEA is taught as a combination of mitochondrial nutrients sufficient to affect an aging process (pgs. 8-9, claim 16).  
	Vitamin D3 is taught as cholecalciferol and green tea extract is taught as 98% polyphenols, 45% epigallocatechin gallate (paragraph 5).  
	 

    PNG
    media_image1.png
    324
    376
    media_image1.png
    Greyscale
.  Exemplified is a composition comprising cholecalciferol and green tea extract (paragraphs 33, 37).  
	The composition may be formed by mixing an amount of the mitochondrial nutrient combination with a vehicle until a concentration of the mitochondrial nutrient effective for having a beneficial impact on the aging process or aging related disorders or conditions is reached (paragraph 39).  The addition of various amounts of D3 and epigallocatechin gallate in the compositions is taught (paragraphs 31, 33, 37, claims 7 and 16).  
	While Zhao ‘393 teaches a method for treating a disease/condition associated with reduced autophagy and a method for preventing/treating cancer or a chronic human disease by administering a composition comprising cholecalciferol and epigallocatechin gallate, wherein the combination has a synergistic effect, it differs from that of the instantly claimed invention in that it does not teach trehalose and caffeine or the amounts recited in instant claim 67.
	Verburgh ‘843 teaches a method to slow down and mitigate the aging process and to maintain health, by administering a composition comprising at least one protein homeostasis influencing saccharide-based substance and at least one senescence-retarding substance (pg. 7, claim 1).
	Caffeine (methylxanthine) is a senescence-retarding agents with anti-amyloidogenic effects that slows down protein aggregation (pg. 7, claims 3-4, paragraphs 31, 34, 37, 43, 52-53, 55-56).  Caffeine is also taught as improving brain function by increasing blood flow.
	Epicatechin-gallate is taught as another senescence-retarding agent with anti-amyloidogenic effects that can be combined with caffeine (paragraph 51).  
	Trehalose is a protein homeostasis influencing saccharide-based substance that induces autophagy (pg. 8, claim 2, paragraphs 30, 45).
	Exemplified are compositions comprising trehalose and caffeine (paragraphs 67, 70).  
	The combination of protein homeostasis influencing saccharide-based substances, such as trehalose, and senescence-retarding substances, such as caffeine, are taught to have synergistic effects (paragraphs 32, 37).  
	Amounts of trehalose and caffeine are taught (paragraphs 68-70).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the trehalose and caffeine of Verburgh ‘843 to the composition of Zhao ‘393, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to add trehalose and caffeine to the composition of Zhao ‘393, with a reasonable expectation of success, because Zhao ‘393 is directed to anti-aging compositions and Verburgh ‘843 teaches that the combination of a protein-homeostasis-influencing saccharide-based substance, such as trehalose, and a senescence-retarding substance, such as caffeine, slow down and mitigate the aging process and maintain health.  It is prima facie obvious to combine prior art elements, trehalose and caffeine and the compositions of Zhao ‘393, to yield the predictable result of a method of treating aging.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to administer about 1 to about 200mg/kg trehalose, about 1 to about 100ng/kg cholecalciferol, about 1 to about 10 µg/kg epigallocatechin gallate, and about 0.01 to about 0.5mg/kg caffeine of Zhao ‘393 and Verburgh ‘843, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to administer about 1 to about 200mg/kg trehalose, about 1 to about 100ng/kg cholecalciferol, about 1 to about 10 µg/kg epigallocatechin gallate, and about 0.01 to about 0.5mg/kg caffeine, with a reasonable expectation of success, because Zhao ‘393 teaches the addition of various amounts of cholecalciferol and epigallocatechin gallate in compositions and Verburgh ‘843 teaches administration of various amounts of trehalose and caffeine in composition, and "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II).

Regarding claim 65, it is noted that in view of claim 57, from which claim 65 depends, the recited methylxanthine compounds of claim 57 are not required in the combination since claim 65 does not recite language wherein the recited methylxanthine compounds are required in the combination.  

RESPONSE TO ARGUMENTS
	Applicant argues that it is believed that the specific combination of the presently amended claims provides a synergistic effect not seen or suggest in the prior art and that Figs. 3A-D illustrate that the combination was successful in treating arterial stiffness, reduced arterial endothelial function, etc.
	This argument is not persuasive.  Applicant has not provided data or results that substantiate the assertion of a synergistic effect of the present claims in comparison to the prior art.  Figs. 3A-D do not provide results that are commensurate in scope with the instant claims.  The formulation tested in Figs. 3A-3 is AEON-1f; however, neither the composition of AEON-1f nor its dosage amounts are recited in the instant specification.  Furthermore, the instant method claims are not directed toward treating arterial stiffness, reducing arterial endothelial and motor function, or decreasing living damage.  It is also noted that there is no comparison between the OA1 group prior to being administered the AEON-1f formulation and 30 days after administration of the AEON-1f formulation.  Thus, it is not known if the OA group in Figure 3 comprises substantially older subjects or subjects with substantial medical conditions or any other variable that would affect the comparison with the OA1 group, which may have been comprised of younger “old” mice or healthier old mice or old mice with other traits that may benefit the outcome of the results.  
	Applicant additionally argues that low doses of trehalose alone, cholecalciferol alone, and epigallocatechin gallate alone had little to no effect on autophagy as shown in paragraph 92 and Fig. 1A.
	This argument is not persuasive.  First, it is not commensurate in scope with the instant, independent claims which do not require specific amounts of the active ingredients and which can comprise active ingredients in addition to trehalose, cholecalciferol and epigallocatechin gallate.  Additionally, the combination of trehalose, cholecalciferol and epigallocatechin gallate, would be expected to have an additive therapeutic effect in comparison to the effect of each of the compounds individually.
	See MPEP 716.02(a) for an outline of the evidence required to show unexpected results.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622